Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of the 19th day of August, 2011 but effective as of April 1,
2011 (the “Effective Date”), by and between ADVANCED PHOTONIX, INC., a Delaware
corporation (the “Company”), and ROBIN RISSER (“Employee”).
 
In consideration of the mutual covenants herein contained, it is agreed by and
between the Company and Employee as follows:
 
1.           Employment Term. The Company hereby continues the employment of
Employee, and Employee hereby accepts such continued employment by the Company,
for the period (the “Employment Period”) commencing as of the Effective Date and
continuing until sooner terminated in accordance with the provisions of Section
4.
 
2.           Scope of Duties. Employee’s position with the Company will be Chief
Operating Officer (“COO”).  In addition, until a new permanent Chief Financial
Officer commences employment with the Company, Employee shall continue to serve
as the Company’s Chief Financial Officer. As COO, Employee will be responsible
for operational oversight of the high-speed optical receivers, Optosolutions and
Terahertz product platforms and will have such other authority and
responsibilities as the President, CEO and the Board of Directors of the Company
(the “Board”) reasonably may determine from time to time.  The Board shall
endeavor to maintain Employee as a Director of the Company during the period
while this Agreement is in effect.  Employee shall devote his entire working
time, energy, skill, and best efforts to the performance of his duties hereunder
in a manner which will faithfully and diligently further the business and
interest of the Company. Employee shall be permitted to engage in private
investment activity, charitable activities and, with the prior consent of the
Board, to serve as a director of other corporations; provided, however, that in
each case such activities do not (i) interfere or conflict with the performance
of his duties or violate any of his obligations hereunder; (ii) interfere or
conflict with any Company policy including, but not limited to, the Company’s
Code of Business Conduct and Ethics and the Company’s Code of Ethical Conduct;
or (iii) preclude the Company or any Subsidiary (as defined below) from
obtaining contracts from any such corporation or entity. For the purposes of
this Agreement, any entity with respect to which the Company controls, directly
or indirectly, more than fifty percent of the voting power shall be a
“Subsidiary” and all such entities shall be “Subsidiaries”.
 
3.           Compensation.
 
3.1.           Base Salary. In consideration of the services to be performed by
Employee during the Employment Period, the Company agrees to pay Employee a base
salary (“Base Salary”) at the rate of $260,000 per year payable in accordance
with the Company’s customary payroll practices as in effect from time to time.
Base Salary will be reviewed no less frequently than annually, and may be
increased (but not decreased) in the sole discretion of the independent
directors of the Board or the Compensation Committee of the Board (the
“Committee”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.2.           Incentive Compensation. For each fiscal year of the Company while
this Agreement is in effect, Employee will be eligible to receive additional
compensation for his services (the “Bonus”) of 40% (or such greater percentage
as the Board or the Committee may determine) of his Base Salary for such fiscal
year, the exact amount of the Bonus to be determined in accordance with the
provisions of the Company’s Executive Incentive Compensation Plan, as such Plan
from time to time may be amended and in accordance with the terms thereof (or
any successor plan which provides bonuses to executives of the Company) (the
“Bonus Plan”) or in the event that the Bonus Plan is not in effect in any year
,  as determined by the Board. Employee acknowledges that he has received a copy
of the Bonus Plan as currently in effect. To the extent that any provisions of
this Agreement conflict with the provisions of the Bonus Plan, this Agreement
shall govern.
 
3.3.           Equity Compensation.   For as long as this Agreement is in
effect, Employee shall be entitled to such equity grants of restricted stock or
stock options and other grants as may be determined from time to time by the
Committee in accordance with the Company’s 2007 Equity Incentive Plan (as
amended to date, the “2007 Plan”) or any similar plan that may be adopted by the
Company.
 
3.4.           Other Benefits.
 
3.4.1.           For as long as this Agreement is in effect, Employee shall be
entitled to participate, at the Company’s expense (but subject to any employee
contribution requirements imposed by the Company from time to time on its
employees generally) in the Company’s 401-K retirement and savings plan, its
medical and dental health insurance plan, and all other health, insurance and
other benefit plans and perquisites applicable generally to executive officers
of the Company (collectively, the “Benefit Plans”), in each case on the same
basis as is generally applicable to other senior executive officers of the
Company. Nothing herein shall be construed to require the Company to maintain
any Benefit Plan or to limit the Company’s right to alter or amend the terms of
any Benefit Plan in the Company’s sole discretion.
 
3.4.2.           During each fiscal year while this Agreement is in effect,
Employee will be entitled to vacation at the rate of five (5) weeks per year.
Except as otherwise provided in the Company’s employee manual as from time to
time in effect, no vacation time may be carried over from one year to the next.
All vacations shall be scheduled so as not to adversely impact the Company’s
operations. In the event of the termination of this Agreement, all accrued and
unused vacation shall be paid to Employee at Employee’s then pro-rata hourly
Base Salary rate in accordance with the Company’s regular practices and
procedures in effect from time to time.
 
3.4.3.           The Company will reimburse Employee for reasonable
out-of-pocket expenses incurred in furtherance of the business of the Company
and Employee’s duties upon receipt of appropriate documentation and in
accordance with the Company’s regular reimbursement procedures and practices in
effect from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
3.5.           Withholding Taxes. The Company shall withhold from all
compensation paid to Employee hereunder all taxes and other sums which it is
required to withhold by law or under the terms of any Benefit Plan.
 
4.           Termination of Agreement; Severance Payments.
 
4.1.           Termination. This Agreement and Employee’s employment hereunder
may be terminated as provided in Sections 4.2 through 4.7 below and the economic
consequences of any such termination are set forth in Section 4.8 below.
 
4.2.           Death. This Agreement and Employee’s employment by the Company
shall immediately terminate upon the death of the Employee.
 
4.3.           Disability. The Company may terminate this Agreement and
Employee’s employment by the Company as a result of Employee’s “Disability” (as
defined below) upon delivery of notice of termination to Employee by the
Company. As used herein, “Disability” shall mean any medically determinable
physical or mental impairment which is reasonably likely to result in the death
of Employee or the inability of Employee, for a continuous period of more than
four (4) months, to perform substantially all of his regular duties and carry
out substantially all of his responsibilities hereunder. The Company shall have
the right to have Employee examined by a competent doctor for purposes of
determining any physical or mental impairment Employee may have suffered.
 
4.4.           For Cause. The Company may terminate this Agreement and
Employee’s employment hereunder at any time for Cause (as defined below) upon
written notice given to Employee. As used herein, “Cause” means (i) any act of
Employee which would constitute a felony (other than a driving offense) or
fraud; (ii) a continuing material breach by Employee in performing the duties
described in this Agreement (other than by reason of physical or mental
disability or impairment) which is not cured by Employee within fifteen (15)
days after the Company gives Employee written notice specifying the details of
the breach; or (iii) gross neglect, gross malfeasance, willful neglect, willful
misconduct, or dishonesty in performance of Employee’s duties hereunder.
 
4.5.           For Good Reason. Employee shall have the right to terminate this
Agreement and Employee’s employment hereunder at any time for “Good Reason” (as
defined below) upon written notice given to the Company. As used herein, “Good
Reason” means (A) Employee having attained the age of 65; or (B) the occurrence
(without the consent of Employee) of any of the following:
 
(i)           The removal of Employee from the position of COO, or any removal
of Employee from, or any failure to reelect Employee to, the Board;
 
(ii)           The assignment to Employee of any duties materially inconsistent
with Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibility as contemplated by Section 2,
or any other material diminution in such position, authority, duties or
responsibilities;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           A change in the geographic location of Employee’s principal
place of employment to a location more than forty-five (45) miles beyond (A) the
present location of the Company’s principal executive offices; and (B)
Employee’s then principal place of residence; or
 
(iv)           Any failure by the Company to comply with the material provisions
of this Agreement, including the provisions of Section 3,
 
provided that (A) Employee gives notice of any condition listed in clause (i)
through (iv) above to the Company within 90 days after the initial existence of
the condition, which notice gives the Company 30 days within which to cure the
condition; and (B) the condition is not cured within such 30-day period. Any
such termination of this Agreement shall be effective upon the expiration of
such 30-day period or at such earlier date agreed to by the parties in writing.
 
4.6.           Without Good Reason. Employee shall have the right to terminate
this Agreement and Employee’s employment hereunder without Good Reason at any
time upon not less than three (3) months’ prior written notice to the Company.
 
4.7.           Without Cause. The Company may terminate this Agreement and
Employee’s employment hereunder at any time and for any reason or no reason and
without Cause, upon written notice to Employee, in which event the Company shall
have no further obligation under this Agreement except as set forth in Section
4.8.
 
4.8.           Severance Payments.
 
4.8.1.           Except as otherwise expressly provided in Section 4.8.2 below
with respect to a termination pursuant to Section 4.3 (Disability), Section 4.5
(For Good Reason), or Section 4.7 (Without Cause), upon a termination of this
Agreement and Employee’s employment hereunder, Employee shall be entitled to be
paid only:
 
(i)           any earned but unpaid Base Salary due to Employee for the pay
period in which such termination occurs and any reimbursements due to Employee
under Section 3.4.3 above;
 
(ii)           all payments with respect to accrued and unused vacation due to
Employee under Section 3.4.2 above;
 
(iii)           any amounts due to Employee under (and in accordance with the
terms of) any Benefit Plan in which he was a participant at the time of the
termination of this Agreement (other than any such plan providing severance or
similar payments to employees general); and
 
(iv)           any Bonus due to Employee under (and in accordance with the terms
of) the Bonus Plan.
 
4.8.2.           In connection with a termination of this Agreement and
Employee's employment hereunder (A) by the Company as a result of Employee’s
Disability (Section 4.3) or without Cause (Section 4.7); or (B) by Employee For
Good Reason (Section 4.5), the Company shall (provided Employee is not in breach
of his obligations under Section 5 below):
 
 
4

--------------------------------------------------------------------------------

 
 
(i)           continue to pay to Employee the Base Salary as in effect at the
time of termination for a period of two years commencing on the first Eligible
Payment Date (the “Pay-out Period”) in accordance with the Company’s customary
payroll practices in effect from time to time, provided, however, that such
amount will be reduced by any amounts that Employee is paid pursuant to any
long-term disability insurance plan of the Company with respect to the Pay-out
Period; and
 
(ii)           pay to Employee any accrued and unpaid Bonus earned by him under
the Bonus Plan with respect to the fiscal year preceding the year of
termination, plus a prorated portion (based on a fraction, the numerator of
which is the number of days in the fiscal year preceding the date of termination
and the denominator of which is 365) of any Bonus that would have been earned by
him under the Bonus Plan for the fiscal year of termination assuming that this
Agreement had continued in effect for the full fiscal year, in each case payable
at the times provided in the Bonus Plan; and
 
(iii)           during the Pay-out Period, the Company will use its reasonable
best efforts (provided, however, that it shall not be required to incur any out
of pocket costs) to ensure that Employee will be entitled to continue to
participate (on the same terms as are applicable to employees of the Company
generally, including any obligation of a participant to make contributions) in
any group medical or dental health insurance plans in which Employee is
participating at the time of the termination of his employment. The Company will
continue to pay the employer’s share (as from time to time determined under the
terms of such plans) of the monthly premium applicable to Employee’s coverage
thereunder (the “Monthly Cost”) for so long as Employee is eligible for and
elects to continue such coverage and in the event that Employee is not so
eligible but elects to continue such coverage under the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will reimburse Employee for an amount equal to the Monthly Cost for so long
during the Pay-out Period as Employee is eligible and elects to continue such
coverage under COBRA.
 
Employee’s right to receive any payments provided for under Section 4.8.2 is
conditioned upon and subject to Employee’s execution and delivery of a general
release substantially in the form of that attached hereto as Exhibit A (the
“General Release”) within 60 days after the date of the termination of this
Agreement and if such executed General Release is not delivered to the Company
on or prior to the 60th day after the date of termination of this Agreement
(such 60 day period, the “Exercise Period”), the Company shall have no
obligation to make any payments or to provide any benefits to Employee under
this Section 4.8.
 
For purposes of this Agreement, (x) “Eligible Payment Date” shall mean the first
pay date determined in accordance with the Company’s customary payroll practices
in effect from time to time following Employee’s execution and delivery of the
General Release and the termination of the Revocation Period; provided, however,
that if the Exercise Period straddles two calendar years, Eligible Payment Date
shall mean the first pay date determined in accordance with the Company’s
customary payroll practices in effect from time to time that occurs after the
later of (A) the commencement of the second calendar year, or (B) Employee’s
execution and delivery of the General Release and the termination of the
Revocation Period; and (y) “Revocation Period” shall mean the period set forth
in the General Release during which Employee may revoke such General Release.
 
 
5

--------------------------------------------------------------------------------

 
 
4.8.3.           In the event (i) of a termination of this Agreement and
Employee’s employment hereunder; and (ii) if the Company has securities which
are publicly traded on an “established securities exchange” and Employee is a
“specified employee,” in each case within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), at the time of such
termination, then notwithstanding the provisions of Section 4.8.2 hereof, the
payment of any sums due to Employee under Section 4.8.2(i) and 4.8.2(ii) during
the six months following the date of such termination of this Agreement (the
“Delay Period”) shall be deferred and paid to Employee, in a lump sum and
without interest, one day after the end of the Delay Period.
 
4.8.4.           With respect to the provision of benefits to Employee pursuant
to Section 4.8.2(iii), the provision of benefits in kind to Employee or the
provision of reimbursement to Employee therefore shall be subject to the
following conditions: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during Employee’s taxable year may not affect the
expenses eligible for reimbursement or in-kind benefits to be provided to
Employee in any other taxable year; (ii) the reimbursement of an eligible
expense must be made on or before the last day of Employee’s taxable year
following the taxable year in which the expense was incurred; and (iii) the
right to reimbursement or in-kind benefits may not be subject to liquidation or
exchange for another benefit.
 
4.8.5.           The provisions of Sections 4.8.3 and 4.8.4 shall apply only in
the event and to the extent necessary to prevent the imposition of any
accelerated or additional tax under Code Section 409A. For purposes of this
Agreement, the term “termination of employment” shall be interpreted to comply
with the requirements of Code Section 409A.
 
4.8.6.           Any payment to Employee under this Section 4.8 shall constitute
liquidated damages and not a penalty, and Employee shall not be obligated to
seek employment to mitigate his damages; nor shall any compensation Employee
receives from any party subsequent to such termination be an offset to the
amount of any payment hereunder.
 
5.           Disclosure of Confidential Information, Assignment of Inventions,
and Covenants Not to Compete.
 
5.1.           Confidential Information. Employee acknowledges that the Company
(which term, for purposes of this Section 5, shall be deemed to include Advanced
Photonix, Inc. and its Subsidiaries) possesses secret and confidential
information, know-how, customer lists, purchasing, merchandising and selling
techniques and strategies, business opportunities, trade secrets, formulas,
techniques, methods and other information used in its operations of which
Employee has or will obtain knowledge, whether learned by him prior to or
following the date hereof and whether learned by him as an employee of the
Company, as a member of the Board or otherwise, and whether or not developed by
Employee (collectively, “Confidential Information”), and that the Company will
suffer serious and irreparable damages and harm if this Confidential Information
were disclosed to any other party or if Employee used this information to
compete against the Company. Accordingly, Employee hereby agrees that except as
required by Employee’s duties to the Company or as may otherwise be required by
law or judicial process, Employee, without the consent of the Board, shall not
at any time while this Agreement is in effect at any time thereafter disclose or
use any Confidential Information, unless such Confidential Information shall be
or becomes public knowledge other than as a result of Employee’s direct or
indirect disclosure of the same.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2.           Discoveries and Works. Any and all writings, inventions,
improvements, process and/or techniques which Employee may make, conceive,
discover or develop, either solely or jointly with any other person or persons,
while he has been employed by the Company, whether during working hours or at
any other time and whether at the request or upon the suggestion of the Company
or otherwise, which relate to or are useful in connection with any business now
or hereafter carried on or contemplated by the Company, including developments
or expansions of its present fields of operations, shall be the sole and
exclusive property of the Company. Employee shall make full disclosure to the
Company of all such writings, inventions, improvements, process, procedures and
techniques, and shall do everything necessary or desirable to vest the absolute
title thereto in the Company. Employee shall write and prepare all
specifications and procedures regarding such inventions, improvements, process,
procedures and techniques, and otherwise aid and assist the Company so the
Company can prepare and present applications for copyright or Letters of Patent
wherever possible, as well as reissues, renewals, and extensions thereof in all
countries in which it may desire to have a copyright or patent protection.
Employee shall not be entitled to any additional or special compensation or
reimbursement regarding any and all such inventions, improvements, process,
procedures and techniques
 
5.3.           Non-Compete. Employee agrees that while this Agreement is in
effect and for the longer of (i) the Pay-out Period, or (ii) a one-year period
after any termination of this Agreement (the “Restricted Period”), Employee will
not, directly or indirectly, alone or with others, individually or through or by
a corporate or other business entity in which he may be interested as a partner,
member, shareholder, joint venturer, officer, director, employee or otherwise,
own, manage, control, participate in, lend his name to, or render services to or
for any business within the United States of America or Canada which is
competitive with that of the Company’s primary lines of business, provided,
however, that the foregoing shall not be deemed to prevent the ownership by
Employee of up to two percent (2%) of any class of securities of any corporation
which is regularly traded on any national securities exchange. For the purpose
of this Agreement, a business activity competitive with the primary lines of
business of the Company shall include the design, manufacture, marketing, sale,
distribution or servicing of any of the following: high-speed optical detectors,
terahertz devices, optoelectronic components, optoelectronic subsystems and
systems, III-V materials, or optoelectronic semiconductor epilayer designs or
structures or any other product and product group hereafter in development,
manufactured, marketed, sold, distributed or serviced by the Company after the
date hereof, but in each case which is the same as or similar to or competes
with, or has a usage allied to, a product being actively developed, marketed,
sold or distributed by the Company at any time during Employee’s final twelve
(12) months of employment by the Company.
 
5.4.           Non-Interference. Employee further agrees that during the
Restricted Period, without the prior written consent of the Company, he will
not, directly or indirectly, (i) induce or assist (or attempt to induce or
assist) any other person who (at the date of the termination of Employee’s
employment hereunder or at any time within six (6) months prior to such date)
was an employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and such person; or (ii)
induce or assist (or attempt to induce or assist) any customer, supplier,
franchisee, licensee, distributor or other person or entity with whom the
Company (at the date of the termination of Employee’s employment hereunder or at
any time within six (6) months prior thereto) maintained a business relationship
to cease doing business with the Company, or in any way interfere with such
relationship.
 
 
7

--------------------------------------------------------------------------------

 
 
5.5.           Enforcement. If, at the time of enforcement of any provisions of
this Section 5, a court of competent jurisdiction holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances will be substituted for the stated period,
scope or area. Employee agrees that the covenants made in this Section 5 shall
be construed as an agreement independent of any other provision of this
Agreement, and shall survive the termination of this Agreement.
 
5.6.           Injunctive Relief. Employee acknowledges that the restrictions
contained herein are reasonable and necessary in order to protect the legitimate
interest of the Company, and that any violation thereof would result in
irreparable injuries to the Company, and Employee therefore acknowledges that,
in the event of his violation of any of these restrictions, the Company shall be
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief, without the necessity of posting bonds, as well as
damages and an equitable accounting of all earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled.
 
6.           Miscellaneous.
 
6.1.           Section headings are for convenience only and shall not be deemed
to govern, limit, modify, supersede or affect the interpretation of the
provisions of this Agreement.
 
6.2.           This Agreement is entered into in the State of Michigan and shall
be governed pursuant to the laws of the State of Michigan. With respect to any
dispute concerning or arising out of this Agreement, each party hereto hereby
submits to the exclusive jurisdiction of the state and federal courts located in
Michigan and further agrees not to assert that such party is not subject to the
jurisdiction of the above-named courts or that any action brought in such
jurisdiction has been brought in an inconvenient forum or that such venue is
improper. The prevailing party in any such litigation shall be entitled to an
award of legal fees and other costs and expenses relating to the litigation.
 
6.3.           If any provision contained in this Agreement, or the application
of any provision, is held invalid or unenforceable by a court of competent
jurisdiction, that provision will be deemed to be modified in a manner to make
it consistent with the intent of the original provision, so that as revised, the
provision will be valid and enforceable, and this Agreement, and the application
of the provision to persons or circumstances other than those for which it would
be invalid or unenforceable, will not be affected by the revision.
 
 
8

--------------------------------------------------------------------------------

 
 
6.4.           This Agreement contains the entire agreement of the parties
regarding this subject matter.  There are no contemporaneous oral agreements,
and all prior understandings, agreements, negotiations and representations are
merged herein including, but not limited to, that certain employment agreement
by and between the Company and Employee dated as of November 30, 2009.  Nothing
in this Agreement will alter or otherwise diminish the rights of Employee under
that certain Secured Promissory Note, dated May 2, 2005, as amended, issued by
the Company to Employee.
 
6.5.           This Agreement may be modified only by means of a writing signed
by the parties.
 
6.6.           Notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed duly given upon receipt by the
party to whom sent at the respective addresses set forth below or to such other
address as any party shall hereafter designate to the other in writing delivered
in accordance herewith:
 

 
If to the Company:
     
Advanced Photonix, Inc.
 
2925 Boardwalk
 
Ann Arbor, Michigan 48104
 
Attn: Chairman of the Board of Directors
     
With a copy to:
     
Dornbush Schaeffer Strongin & Venaglia, LLP
 
747 Third Avenue
 
New York, New York 10017
 
Attention: Landey Strongin, Esq.
     
If to Employee:
     
Robin Risser
 
c/o Advanced Photonix, Inc.
 
2925 Boardwalk
 
Ann Arbor, Michigan 48104

 
6.7.           In no event may Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement.
 
6.8.           Each payment under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.
 
6.9.           This Agreement shall inure to the benefit of, and shall be
binding upon, the Company, its successors and assigns, including, without
limitation, any entity that may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged. This Agreement may not be assigned by Employee.
 
 
9

--------------------------------------------------------------------------------

 
 
6.10.           This Agreement may be executed in separate counterparts and may
be delivered by facsimile, each of which shall constitute the original hereof.
 
[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.
 

 
ADVANCED PHOTONIX, INC.
        By: __________________________  
Robin Risser
 
Chief Financial Officer
           
_______________________________
 
Richard D. Kurtz

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF GENERAL RELEASE
 
_______ (“Employee”) acknowledges and agrees to, for and in consideration of the
benefits payable to him under Section 4.8.2 of that certain Employment Agreement
(the “Employment Agreement”) between Employee and Advanced Photonix, Inc.,
(“API”) dated _____________ and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, for himself and for his
heirs, executors, administrators, trustees, legal representatives, successors
and assigns (collectively referred to for purposes of this General Release as
the “Employee Releasors”), hereby forever release and discharge API and any and
all of API’s past, present and future parent entities, subsidiaries, divisions,
affiliates or related business entities, assets, employee benefit and/or pension
plans or funds, successors and assigns and any of their and/or API’s past,
present and future owners, directors, officers, attorneys, fiduciaries, agents,
trustees, administrators, employees, successors and assigns, whether acting as
agents for API or in their individual capacities (collectively referred to as
the “API Releasees”), from all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
based on any federal, state or local constitution, statute, ordinance,
regulation, common law, court decision or otherwise), whether known or unknown,
asserted or unasserted, which any Employee Releasor shall ever had, now have, or
hereafter may have against any of the API Releasees by reason of any actual or
alleged act, omission, transaction, practice, policy, conduct, occurrence and/or
other matter from the beginning of the world up to and including the date that
Employee signs this General Release.  Without in any way limiting the generality
of the foregoing, this General Release shall release and discharge the API
Releasees from, including but not limited to: (a) any and all claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(except for any vested benefits, which are not affected by this General
Release), the Fair Labor Standards Act, the Equal Pay Act, the National Labor
Relations Act, the Michigan Elliott-Larsen Civil Rights Act and any amendments
made to any of the above statutes; (b) any and all other claims for employment
discrimination, harassment, and/or retaliation (whether based on a federal,
state or local constitution, statute, ordinance, code, common law, court
decision or otherwise); (c) any and all claims relating to Employee’s employment
by API (and/or by any of the other API Releasees), the terms and conditions of
such employment and/or the termination of such employment; (d) any and all
claims relating to, or arising out of, the making of the Employment Agreement
and this General Release; (e) any and all claims for damages or personal injury
of any type whatsoever (whether arising by virtue of any constitution, statute,
ordinance, common law, court decision or otherwise); (f) any and all claims of
breach of implied or express contract, misrepresentation, negligence, fraud,
wrongful discharge, constructive discharge, infliction of emotional distress,
intentional infliction of emotional distress, battery, defamation, libel,
slander, compensatory and/or punitive damages; and (g) any and all claims for
attorneys’ fees, costs, disbursements and the like.
 
 
12

--------------------------------------------------------------------------------

 
 
This General Release specifically excludes and does not apply to any of
Employee’s (i) claims arising under the provisions of Section 4.8 of the
Employment Agreement or under any stock option agreement, restricted stock award
or similar agreement entered into pursuant to API’s 2007 Equity Incentive Plan
or similar plan that may be adopted by API, (ii) claims arising under the
provisions of benefit plans, if any, which are applicable generally to former
employees of API, and (iii) claims for indemnification against third party
claims which claims for indemnification arise under any contract between API and
Employee or under the provisions of API’s Certificate of Incorporation or
By-laws, or the Delaware General Corporation Law. Employee acknowledges and
agrees that: (a) he has carefully read and fully understands all of the
provisions of this General Release; (b) he has not relied upon any
representations or statements, written or oral, not set forth in this General
Release or in the Employment Agreement; (c) he executes this General Release
freely, voluntarily and with full knowledge of its terms and consequences; (d)
he has been afforded sufficient time and opportunity to consult with an attorney
and is hereby advised to consult with an attorney prior to signing this General
Release; (e) he has been given at least twenty-one (21) days within which to
consider this General Release and that if he signs this General Release in less
than twenty-one (21) days he does so voluntarily and without any pressure or
coercion of any nature from API; (f) for a period of seven (7) days following
his execution of this General Release, he may revoke this General Release by
providing written notice of such revocation to API and that this General Release
shall not become effective or enforceable until the seven (7) day revocation
period has expired; and (g) that if he timely revokes this General Release, he
will forfeit his entitlement to any payments under Section 4.8.2 of the
Employment Agreement.
 
IN WITNESS WHEREOF, Employee has executed this General Release on the ____ day
 
of _____________, ____.
 
_________________________________
 
________________
 
 
13